 1   MARTIN ANTONIO SABELLI - SBN 164772
     Law Offices of MARTIN SABELLI
 2   740 Noe Street
     San Francisco, CA 94114-2923
 3   (415) 298-8435
     msabelli@sabellilaw.com
 4
 5   JOHN T. PHILIPSBORN - SBN 83944
     Law Offices of JOHN T. PHILIPSBORN
 6   507 Polk Street, Suite 350
 7   San Francisco, CA 94102
     (415) 771-3801
 8   jphilipsbo@aol.com

 9   Attorneys for BRIAN WAYNE WENDT

10
                                IN THE UNITED STATES DISTRICT COURT
11
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN FRANCISCO DIVISION
13
     UNITED STATES OF AMERICA,                            Case No. CR-17-00533-EMC
14
15              Plaintiff,                                BRIAN WENDT’S STATUS
                                                          MEMORANDUM FOR MARCH 9, 2020
16   vs.                                                  HEARING

17   JONATHAN JOSEPH NELSON, et al.,                      Date: March 9, 2020
                                                          Time: 10:30AM
18              Defendants.                               Dept: The Honorable Edward M. Chen
19
20              BRIAN WENDT, through counsel, advises the Court of the following developments
21   since the last calling of the case on February 7, 2020:
22         I.       Law Enforcement “Enterprise” Expert Disclosures
23         At the last calling of the case and at the request of Mr. Wendt, the Court directed the

24   government to identify the bases for each proffered opinion on an opinion-by-opinion basis for
     both proposed government law enforcement experts (Austin and Scheetz). The Court did so in
25
     order to develop the record in advance of the Daubert hearing scheduled to begin on April 1,
26
     2020 and, specifically, to minimize the potential for (late) disclosure of methodologies or bases
27
     during direct or cross examination of the proffered law enforcement experts. In this regard, both
28
     the District Court and the Magistrate Court have, in the context of related litigation over the last


                     BRIAN WENDT’S STATUS MEMORANDUM FOR MARCH 9, 2020 HEARING
                                                1
 1   six months, articulated the need for expert disclosures consistent with Rule 16 and the Court’s
 2   duty to assess the reliability of each of the numerous and far-reaching proffered expert opinions.

 3       A. The Government Has Not Fully Complied With this Court’s Order to Disclose Bases and
            Methodology on an Opinion-by-Opinion Basis.
 4
         On February 21, 2020, the government provided revised disclosure letters for both experts
 5
     which include footnotes following some but not all the opinions. 1 The footnotes appear to
 6
     reference bases for the opinions to which they are appended and appear to follow a formula
 7
     which, in many cases, begins with a carefully-worded but vague invocation to “experience
 8
     investigating the HAMC, conversations with undercover officers, informants, and current and
 9   former members of the HAMC, and [the expert’s] review of literature produced by and about the
10   HAMC.”
11       Unfortunately, the cited invocation is too vague to assist the Court in its gate-keeping
12   function or the defense in its preparation for the Daubert hearing. In addition, many opinions
13   lack footnotes and, moreover, it is clear from the face of the footnotes that basic information is
14   lacking or is referenced in an extremely vague manner which does not convey useful information

15   to the Court or to the defense. For these reasons, Mr. Wendt submits that the footnotes do not
     fully comply with this Court’s Order and, therefore, as previously argued, this Court will be
16
     asked, in the context of the Daubert hearing, to exclude opinions based on lack of disclosure in
17
     addition to exclusion on other grounds. 2
18
         B. An Expert’s Methods and Bases Must Be “Adequately Explained.”
19
         The inadequacy of the most recent “enterprise” expert disclosures can be understood by
20
     reviewing the government’s revised disclosures (attached hereto) and pertinent law. In this
21   regard, the Ninth Circuit has observed that: “As a prerequisite to making the Rule 702
22   determination that an expert’s methods are reliable, the court must assure that the methods are
23
24
25
     1
      The disclosures included revised disclosures for both proposed witnesses and what appears to
26   be a revised CV for Brandon Austin.
27   2
      Mr. Wendt is not re-renewing his request for further relief regarding inadequate disclosures. He
28   has previously litigated this issue before the District Court and the Magistrate Court. He notes,
     again, the limitations of the government’s disclosures but remains open to further disclosures
     should the government reconsider its limited approach.

                 BRIAN WENDT’S STATUS MEMORANDUM FOR MARCH 9, 2020 HEARING
                                            2
 1   adequately explained.” United States v. Hermanek, 289 F. 3d 1076, 1093 (9th Cir., 2002)
 2   (reviewing testimony by a law enforcement officer whose expertise was largely proffered to

 3   explain certain drug commerce jargon to jurors and finding that some of the opinions stated had
     no identifiable reasoning, or methodology). It is significant that Hermanek involved far more
 4
     modest aims for the testifying law enforcement expert than the broad aims reflected in the
 5
     government’s disclosures in this case which seek to establish the fundamentals of the RICO
 6
     conspiracy.
 7
        In this respect, the concerns reiterated for months by the Wendt defense (joined by other
 8
     defenses) tracks the problem identified in Claar v. Burlington Northern R.R., 29 F. 3d 499, 502
 9   (9th Cir., 1994) regarding the lack of adequate explanation for proffered opinions. In Claar, the
10   Circuit found that the District Court could not make findings required by F.R.E. 702 because the
11   Rule 16 disclosures were “devoid of any such explanation” despite the fact that “The district
12   court repeatedly ordered the experts to explain the reasoning and methods underlying their
13   conclusions…”
14      Closer to home, Judge Orrick addressed this class of problematic conclusory opinions in his

15   Order in U.S. v. Williams, Case No. 13-CR-00764-WHO (N.D. Cal., March 9, 2016), Doc 927, p.
     10 where he explained that an officer’s referring to general investigations, conversations with
16
     other officers, conversations with alleged gang members, and local citizens were not sufficiently
17
     tied to an opinion rendered by an alleged “gang sign” to allow the Court to find the opinion both
18
     reliable and admissible.
19
        Reviewing the litigation and disclosure process over the last six months, the “enterprise
20
     expert” disclosures have not added information about reasoning, methodology, and the reliability
21   of the underlying opinions. As can easily be demonstrated by the discussion immediately below,
22   the now partially footnoted disclosures do not indicate compliance with this Court’s directive
23   that the government pay heed to Judge Alsup’s formula from the June 8, 2010, Cerna litigation
24   Order. The inevitable result can be anticipated. The government will argue that it has gone
25   “above and beyond” and that the matter should proceed to hearing. The Wendt defense will
26   respond, as it had both in this Court and before Judge Beeler, that the upcoming 702 hearing will

27   require the defense to focus first on whether there are bases for each opinions and then address
     the admissibility (including the reliability) of those opinions for which it appears that there is a
28
     adequately disclosed basis.


                   BRIAN WENDT’S STATUS MEMORANDUM FOR MARCH 9, 2020 HEARING
                                              3
 1
 2      C. Several Examples of the Footnoted Opinions Reflect the Lack of Disclosure.

 3      For example, the government provides no basis for the following highly prejudicial opinions
     regarding “vertical structure” and violent confrontations:
 4
                    20a. HAMC charters have a vertical structure. Six members are required for the
 5                  charter to operate and remain functional. However, there have been exceptions to
 6                  this six full patch member rule in the past. All charters report to the higher levels
                    of the organization at the regional, national and world level. This formula is
 7                  present across the globe. Once they become an official charter, they receive a
                    certificate from the HAMC Corporation, and they agree to abide by the bylaws,
 8
                    rules and regulations of the HAMC. [No Footnote]
 9
10                  35. The HAMC has also been involved in violent confrontations with the
                    Outlaws, Pagans, and Banditos OMGs over territory. [No Footnote]
11
            Similarly, the following highly inflammatory opinions are supported by incomplete and
12
     vague references which are, for the most part, unverifiable. Emphasis has been added to
13
     highlight the vague nature of the information:
14
                    15. The Filthy Few tag means a member or prospect has committed an act of
15                  violence in furtherance of the gang. If a prospect commits an act of violence, he
                    must wait until he receives his full patch. It can be rewarded for committing a
16
                    murder, assault or a beating. A member can wear the Filthy Few as a tag or side
17                  rocker. It can also be displayed on indicia or the gas tank of a Filthy Few member.
                    The killing or violent act has to be witnessed by another member, and one can
18                  only receive the tag from another Filthy Few member. If you are a member of the
19                  Filthy Few, you can be called upon to commit additional violent acts, which is
                    depicted with “666” in the middle.7
20
                    7
                     The basis for Specialist Scheetz’s testimony includes his experience investigating
21                  the HAMC, conversations with undercover officers, informants, and current and
22                  former members of the HAMC, and his review of literature produced by and about
                    the HAMC. He has reviewed internal HAMC documents seized during
23                  investigations in both the United States and Europe. For instance, he has reviewed
                    an expert report prepared by Jorge Gil –Blanco, produced at EXPERT-00000254
24
                    – EXPERT-00000318. This report contains a discussion of the Filthy Few tag at
25                  EXPERT-00000281. Specialist Scheetz has also attended and monitored at least
                    150 events where Hells Angels were present. During some of those events, he has
26                  personally observed members of the HAMC wearing the “Filthy Few” tag. In
27                  addition, Specialist Scheetz has viewed photographs of members of the HAMC
                    wearing the “Filthy Few” tag. In addition, Specialist Scheetz was involved in ATF
28                  Operation Black Diamond (United States v. Rosga et al, 10-CR-170 (EDVA)), in
                    which he debriefed a source and spoke to him/her about the meaning of the Filthy
                    Few tag. In addition, Specialist Scheetz has reviewed press articles and books that

                 BRIAN WENDT’S STATUS MEMORANDUM FOR MARCH 9, 2020 HEARING
                                            4
 1                  describe the Filthy Few tag. One example of a book that describes the Filthy Few
                    Tag is Hell’s Angels: Three Can Keep a Secret if Two Are Dead, by Yves
 2                  Lavigne.
 3                  ……
                    20. Charter. The basic organizational unit of the HAMC is the charter, which is
 4
                    operated out of a city or county. Each charter is self-sufficient in the sense that all
 5                  of its members have a say in the charter’s decisions, internal disciplinary
                    measures against members, and other activities of the charter.12
 6
                    12
 7                    The basis for Specialist Scheetz’s testimony includes his experience
                    investigating the HAMC, conversations with undercover officers, informants, and
 8                  current and former members of the HAMC, and his review of literature produced
                    by and about the HAMC. For instance, Specialist Scheetz has reviewed internal
 9                  Hell’s Angels documents, such as Hells Angels rulebooks (EXPERT-00000002–
10                  EXPERT-00000149, EXPERT-000000222 – EXPERT-000000253, EXPERT-
                    0000364, EXPERT-00000365–EXPERT-00000395) and internal communications
11                  (EXPERT-00000221). Information about the structure and autonomy of charters
                    can be found specifically (among other places) at EXPERT-00000370 and
12
                    EXPERT-00000375. In addition, Specialist Scheetz is also aware of several
13                  instances in which charters have been strategically established in rival territory.
                    For example, the Hells Angels opened a charter in Michigan in 2020. Specialist
14                  Sheetz is aware that Michigan has a significant Outlaws Motorcycle Club
15                  presence.

16
            These selected opinions illustrate the reasons for the Wendt team’s concerns. The
17   government references second and third hand information made known to its proffered experts,
18   and their consideration of literature referenced in only general terms as well as the experts’
19   consideration of historical events as bases for the opinions. This information only gets us part
20   way to a recognizable disclosure, attentive to the requirements of an experience based opinion, as
21   discussed in the case law, and in the Advisory Committee Notes to the 2000 Amendment to Rule
22   702 which explains that: “If the witness is relying solely or primarily on experience, then the

23   witness must explain how that experience leads to the conclusion reached, why that experience is
     a sufficient basis for the opinion, and how that experience is reliably applied to the facts.” As the
24
     Ninth Circuit pointed out in Daubert II, Daubert v. Merrell Dow Pharma. Inc., 43 F. 3d 1311,
25
     1319 (9th Cir., 1995) presenting an experts’ qualifications and conclusions together with
26
     assurances of reliability, “… that’s not enough.”
27
28



                 BRIAN WENDT’S STATUS MEMORANDUM FOR MARCH 9, 2020 HEARING
                                            5
 1
 2         II.    Second and Third-wave Expert Disclosures

 3         As the Court may recall, in August 2019 the defense and government agreed upon a
     disclosure schedule which has not been met by the government. 3 Since the last calling of the
 4
     case, the government has not provided further CAST or “third-wave” expert disclosures. Mr.
 5
     Wendt will therefore request hearing dates and mandatory disclosure dates sufficiently in
 6
     advance of those hearings.
 7
           III.   Mr. Wendt Advises the Court that He Anticipates Substantial Litigation Not Related
 8
                  to Expert Issues.
 9         Mr. Wendt has focused on expert issues given the agreement reached with the government
10
     and the theoretical ability of the parties and Court to address these issues now in order to avoid
11
     substantial delays nearer to trial. Mr. Wendt also wishes to advise the Court that he anticipates
12
13   substantial litigation related to disclosure of overt acts not indirectly disclosed through the AEO
14   discovery and the related issues as well as a potential Bill of Particulars. He is researching these
15
16
     ///
17
18   ///

19   ///
20
     ///
21
22
23
24   3
       As discussed in his January 13 Statement, in August, Mr. Wendt and the government agreed
25   upon a staged approach for the government’s three waves of experts. Mr. Wendt and the
     government shared the express purpose of moving this case toward trial by “teeing up” issues
26   which could be litigated now to avoid future delays. To make this work, the parties agreed to a
27   timetable which is now substantially delayed. The timetable included full enterprise disclosure
     by October 4, 2019, full CAST disclosures by October 4, 2019, and full disclosures for other
28   experts by January 10, 2020. Mr. Wendt regrets to inform that it appears that disclosures are not
     complete for any of the phases and, in fact, that the third wave disclosures are, for all practical
     purposes, non-existent.
                  BRIAN WENDT’S STATUS MEMORANDUM FOR MARCH 9, 2020 HEARING
                                             6
 1   issues and intends on initiating this litigation when he has completed necessary investigation. He
 2   advises the Court to avoid the appearance that this case will only require work related to experts
 3
     in the near and medium-term future.
 4
 5
     Dated: March 6, 2020                  Respectfully Submitted,
 6
                                                  MARTIN ANTONIO SABELLI
 7                                                JOHN T. PHILIPSBORN
 8
                                                    /s/ John T. Philipsborn
 9                                                JOHN T. PHILIPSBORN
                                                  Attorneys for Brian Wayne Wendt
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                 BRIAN WENDT’S STATUS MEMORANDUM FOR MARCH 9, 2020 HEARING
                                            7
